Citation Nr: 1448580	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  08-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for service-connected allergic rhinitis, prior to March 7, 2013.  

2.  Entitlement to a rating in excess of 10 percent for service-connected allergic rhinitis, from March 7, 2013.  

3.  Entitlement to an initial rating in excess of 10 percent for service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to October 1987, and from January 1991 to August 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO continued a 0 percent (noncompensable) rating for the Veteran's service-connected rhinitis.  

During the pendency of the appeal, in June 2013, the RO increased the rating for the Veteran's service-connected allergic rhinitis to 10 percent, effective March 7, 2013.  Although the RO granted a higher rating during the pendency of the appeal for the Veteran's service-connected rhinitis, inasmuch as higher ratings for this disability are available before and after March 7, 2013, and a veteran is presumed to seek the maximum available benefit for a disability, the Board characterized the appeal pertaining to the evaluation of his rhinitis as encompassing the first and second matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Also in June 2013, the RO awarded service connection and assigned an initial10 percent rating for sinusitis as associated with the service-connected rhinitis, effective August 30, 2006.  As the Veteran's sinusitis was service-connected and rated in conjunction with evaluation of his rhinitis, and the RO addressed this matter in the June 2013 supplemental statement of the case (indicating that it was part of the current appeal), the Board has characterized the appeal as also encompassing the evaluation of sinusitis, as reflected on the title page.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  

In July 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, the Veteran has a paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals a copy of the July 2014 hearing transcript.  The remainder of the documents in Virtual VA are either duplicative of those in the paper claims file or are irrelevant to the issue on appeal.  

The Board's decision on claim for a compensable rating for allergic rhinitis, prior to March 7, 2013, is set forth below. The claims for rating in excess of 10 percent, each, for allergic rhinitis (from March 7, 2013), and for sinusitis are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  For the period prior to March 7, 2013, the Veteran's allergic rhinitis resulted in greater than 50-percent obstruction but less than complete obstruction of only one nasal passage with no polyps.  



CONCLUSION OF LAW

The criteria for a compensable rating for service-connected allergic rhinitis, prior to March 7, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.97, Diagnostic Code (DC) 6522 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a December 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to the VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman..  The April 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Thus, this letter meets the VCAA's content of notice and timing of notice requirements.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes VA treatment records and reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's July 2014 hearing, as well as various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required.  

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned Veterans Law Judge in July 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.  

Here, during the July 2014 hearing, the undersigned identified noted the issues on appeal and solicited testimony regarding the Veteran's claim and evidence relevant thereto.  As a result of the Veteran's testimony, the undersigned suggested the submission of outstanding treatment records, which were received in October 2014.  Under these circumstances, nothing gave rise to the possibility that existing, pertinent evidence had been overlooked with regard to the instant claim.  

With respect to the treatment records submitted by the Veteran in October 2014, the Board notes that the RO has not considered this evidence and no waiver of initial RO consideration has been submitted.  See 38 C.F.R. § 20.1304(c).  However, with respect to the issue decided herein, the Board finds that the new treatment records are not relevant to the time period adjudicated below.  Thus, the Board may proceed with the adjudication of this issue without prejudice to the Veteran.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v Nicholson, 20 Vet. App. 539,  543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 509-10.  

The Veteran's service-connected allergic rhinitis is rated under DC 6522.  38 C.F.R. § 4.97.  Under DC 6522, a 10 percent rating is warranted when there are no polyps but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted when polyps are present.  

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The relevant evidence in the record includes VA treatment records and reports of VA examinations conducted in May 2006 and January 2007.  For the time period on appeal, prior to March 7, 2013, the record establishes that the Veteran's allergic rhinitis presented without polyps, with less than complete obstruction of one side of the nasal passage, and with no greater than 50-percent obstruction of both sides of the nasal passages.  Collectively, these symptoms resulted in a disability warranting a noncompensable rating prior to March 7, 2013.  

VA treatment records dated in February 2006 notes the Veteran's allergic rhinitis.  On examination, the nasal mucosa was noted to be edematous and erythematous with clear mucus.  The Veteran further noted sore throat and nasal congestion.  In June 2006, the Veteran reported a sore throat for two weeks.  

A May 2006 VA examination report noted no diagnosis of rhinitis.  The examiner noted no blockages or nasal polyps and no tenderness on percussion of the sinuses.  The Veteran reported that in the morning, he coughed and spit up mucus.  

A January 2007 VA examination report notes the Veteran's problems with breathing, drainage, and phlegm.  These symptoms were noted to be worse at night and in the morning.  On examination, the oral pharynx was clear with no erythema, obstruction or exudates noted.  The examiner noted clear discharge in bilateral nasal passages.  Both nasal passages were open, but the right side was about 70 percent blocked.  The examiner noted that there was no septal deviation or purulent discharge.  Mild tenderness on the right maxillary sinus was noted on percussion of the sinuses.  The examiner noted the Veteran's history was consistent with allergic rhinitis.  The examiner further noted that the Veteran needed a work environment reasonably free of dust, fumes and smoke.  

January 2007 VA treatment records note that the Veteran's allergic rhinitis symptoms were worse and not well-controlled.  Nasal mucosa was edematous and erythematous on examination.  The report of an allergy consult that same month documents rhinorrhea, nasal congestion, sneezing and itching.  These symptoms were noted to occur daily.  The Veteran was noted to have no history of sinusitis, wheezing or nocturnal cough.  He reported his symptoms were worse in the morning.  On examination, turbinates were moderately boggy and pink with clear discharge.  In March 2007, the Veteran's congestion was noted to be improved.  He reported increased post nasal drip and having to clear his throat often.  He also reported a lot of sputum in the morning.  Diagnosis was non-allergic rhinitis.  

In June 2007, the Veteran reported nasal congestion with green nasal discharge and facial pressure.  On examination, turbinates were moderately to severely boggy.  

In July 2007, the Veteran reported that his rhinitis reoccurred continuously, requiring persistent medication and treatment.  In a statement that same month, he reported episodes of discomfort and inconvenience due to nasal discharge and drainage.  He described dark green nasal buildup and discharge.  

August 2007 VA treatment records note that the Veteran still had nasal congestion and rhinitis.  He reported decreased purulent nasal discharge and face pain that was still present daily. On examination, boggy posterior nasal turbinates were noted.  Impression included rhinitis and acute exacerbation of chronic sinusitis.  A CT scan of the sinuses was consistent with mild chronic sinus disease.  In September 2007, the Veteran reported getting sinus infections three or four times a year.  He noted purulent mucus, sinus tenderness and coughing sputum.  Turbinates were enlarged 2+ with edematous and pale mucosa.  The Veteran was noted to have no polyps.  In October 2007, the Veteran was noted to have mild sinus tenderness with no purulent mucus.  Turbinates were noted to be enlarged 2+ with edematous and pale mucosa.  

In December 2007, the Veteran reported that he no longer had thick and discolored mucus.  He complained of minor headaches, increased nasal drainage, a sore throat, sneezing and some coughing.  On examination, cobblestoning of the throat was noted with clear discharge.  Mild tenderness in the sinuses was noted.  While the Veteran was noted to have a likely upper respiratory infection, his rhinitis was noted to be improved.  

In June 2008, VA treatment records note the Veteran presenting with rhinorrhea, nasal congestion, sneezing and itching.  In October 2008, the Veteran reported coughing up about a tablespoon of phlegm twice a week.  His turbinates were enlarged with a minimal amount of discharge bilaterally.  Tenderness over the maxillary sinus was noted.  In June 2009, the Veteran reported more congestion occasionally, about twice a month.  In July 2010, his turbinates were described as boggy and enlarged.  In January 2011, he reported more nasal congestion and post nasal drip with enlarged turbinates.  In September 2011, the Veteran reported persistent post nasal drip.  In March 2012, the Veteran again reported post nasal drip as well as needing to cough to clear his throat and white nasal discharge.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, for the period prior to March 7, 2013, the Veteran had 70 percent obstruction of the right nasal passage with no obstruction noted on the left.  Furthermore, the evidence of record consistently showed no polyps were present.  Under these circumstances, the Board finds that the record presents no basis for the assignment of a compensable schedular rating under the applicable rating criteria.  In this regard, there is simply no medical evidence of polyps, a greater than 50-percent obstruction of both sides of the nasal passage, or complete obstruction of one side.  Thus, the Board finds that the medical evidence, as noted above, does not show symptoms that warrant a compensable rating.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected allergic rhinitis been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected allergic rhinitis prior to March 7, 2013.  The Board finds that the rating schedule fully contemplates the described symptomatology, to include obstruction of the nasal passages.  Additionally, the Board notes that the Veteran was given a separate 10 percent rating for sinusitis in connection with the Veteran's service-connected allergic rhinitis to fully address the symptoms he described.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the applicable schedular criteria.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's allergic rhinitis.  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the requirements for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of the claim for extra-schedular consideration is not required.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a compenent of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while the evidence indicates the Veteran would be limited in terms of the types of environments he can work in (i.e., ones free of dust, fumes, and smoke), the Veteran has not indicated that his allergic rhinitis prevented him from working during the pertinent time period.  During the July 2014 hearing, he described having to step outside of the classroom while at school to blow his nose, but there is no indication that such symptoms would prevent him from engaging in substantial gainful employment.  As such, the Board finds that the matter of the Veteran's entitlement to TDIU due to his allergic rhinitis has not been reasonably raised in connection with the current claim doe higher rating, and need not be addressed.  

For all the foregoing reasons, the Board finds that the evidence of record does not provide a basis for granting a compensable rating for the Veteran's service-connected allergic rhinitis prior to March 7, 2013.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A compensable rating for service-connected allergic rhinitis, prior to March 7, 2013, is denied.  


REMAND


Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.  

The Veteran contends that his allergic rhinitis symptoms as well as symptoms of sinusitis, for which the AOJ granted service connection in connection with his allergic rhinitis in June 2013, warrant a higher disability rating.  

First, the Board notes that following the July 2014 hearing, the Veteran submitted updated VA treatment records related to his allergic rhinitis since March 7, 2013, and sinusitis.  Although this additional evidence is pertinent and relevant to these issues, the evidence was not accompanied by a signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c). As such, the Board has no alternative but to remand these matters for initial RO consideration of the additional evidence received and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. § 19.31, 19.37 (2014).  

Additionally, the Board notes that at the July 2014 hearing, the Veteran testified that his symptoms of allergic rhinitis and sinusitis have worsened since his last VA examination in March 2013.  See Snuffer f. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  
In this regard, the Veteran noted that he experienced symptoms more frequently.  He specifically noted more nasal drainage, headaches, phlegm, irritation, dryness and crusting.  In light of the Veteran's hearing testimony and the indication of a possible worsening of his symptoms related to his allergic rhinitis and sinusitis, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected allergic rhinitis and sinusitis.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the AOJ should arrange for the Veteran to undergo respiratory disorders examination, by an appropriate medical professional, at a VA medical facility.  The Board emphasizes to the Veteran that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for higher ratings.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

In this regard, the Board notes that VA treatment records from the VA Medical Center (VAMC) in West Los Angeles, California, are dated through September 2014.  However, these records were submitted by the Veteran and contain only a couple of pages.  There is no indication that such records are complete.  At the July 2014 hearing, the Veteran testified to continued treatment at this facility.  Thus, further records may exist.  On remand, the AOJ should obtain and associate with the claims file any VA treatment records that have not been associated with the claims file.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the West Los Angeles VAMC-and any associated facility(ies)-pertinent records of evaluation and/or treatment of the Veteran not previously associated with the claims file.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claim file, arrange for the Veteran to undergo a VA respiratory disorders examination, by an appropriate medical professional, for evaluation of his allergic rhinitis and sinusitis.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND as well as any new evidence added to the claims file, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail and correlated to a specific diagnosis.

The physician should render all findings needed for evaluation of the Veteran's allergic rhinitis since March 7, 2013, to include the presence of polyps and the degree of obstruction of both sides of his nasal passage.  

The physician should also render all findings needed for evaluation of the Veteran's sinusitis, to include describing the nature and frequency of incapacitating and non-incapacitating episodes, medications, and symptoms including headaches, pain, and purulent discharge or crusting.  

The examiner should also comment upon the extent of functional impairment resulting from the Veteran's allergic rhinitis and sinusitis, to include any occupational limitations.  

All examination findings, along with complete rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to specifically include all evidence added to the record since the June 2013 SSOC) and legal authority.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


